DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-2, and 6-15) in the reply filed on 6/28/2021 is acknowledged. Therefore, claims 3-5 are considered to be withdrawn.
Claim Objections
Claim 14 objected to because of the following informalities:  claim 14 recites the phrase “and/or” which is considered to be unclear and indefinite. For the sake of expediting prosecution, the Examiner will interpret such phrase under its broadest reasonable interpretation; in this case indicating only one or the other limitation need be met so as to satisfy the claim requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehas et al. (U.S. Patent Publication Number 2016/0218520).
Regarding Claim 1:
Mehas et al. discloses a wireless power receiver that receives a power signal from a wireless power transmitter (Fig.’s 2-4, wireless power receiver 222 receiving power from wireless power transmitter 212, and their related discussion), the wireless power receiver comprising: a reception antenna including a reception coil (Fig.’s 2-4, resonant tank 223 with receive coil 224, and their related discussion; see, for example, paragraph 0039); a rectifier circuit that rectifies a current of the reception antenna (Fig.’s 2-4, rectifier 250 and its related discussion; see, for example, paragraphs 0039 and 0042); a plurality of position detection coils provided near the reception coil or provided to overlap the reception coil (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil); and a position detection unit that detects a positional relation between the plurality of position detection coils and a transmission coil of the wireless power transmitter based on a detection signal indicating an electrical state of the plurality of position detection coils (Fig.’s 2-4, receiver control logic 280,  secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil).
Regarding Claim 2:
Mehas teaches the limitations of the preceding claim 1. Mehas further discloses wherein the plurality of position detection coils are provided inside of the reception coil (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil).
Regarding Claim 6:
Mehas teaches the limitations of the preceding claim 1. Mehas further discloses wherein the number of the plurality of position detection coils is three or more (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be provided in a multitude of ways/numbers including, for example, four as shown).
Regarding Claim 7:
Mehas teaches the limitations of the preceding claim 1. Mehas further discloses wherein the plurality of position detection coils are arranged symmetrical with respect to a (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose four sensing coils 289A-289D positioned “within the core of the receive coil 224”. Fig. 5 also shows greater detail with respect to the positional relationships desired between said sensing coils).
Regarding Claim 8:
Mehas teaches the limitations of the preceding claim 1. Mehas further discloses wherein the reception coil is a circular coil (Fig.’s 2-4, receive coil 224 as shown and its related discussion; see, for example, figures showing said coil is a circular coil), and the number of the plurality of position detection coils is four, and the plurality of position detection coils are evenly arranged in a circumferential direction of the reception coil (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose four sensing coils 289A-289D positioned “within the core of the receive coil 224”. Fig. 5 also shows greater detail with respect to the positional relationships desired between said sensing coils).
Regarding Claim 13:
Mehas et al. discloses an electronic device (Fig. 2, device including wireless power receiver 222 and load 270, and their related discussion; see, for example, paragraphs 0029, 0039, etc.) comprising: a reception antenna including a reception coil (Fig.’s 2-4, resonant tank 223 with receive coil 224, and their related discussion; see, for example, paragraph 0039); a (Fig.’s 2-4, rectifier 250 and its related discussion; see, for example, paragraphs 0039 and 0042); a plurality of position detection coils provided near the reception coil or provided to overlap the reception coil (Fig.’s 2-4, secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil); and a position detection unit that detects a positional relation between the plurality of position detection coils and a transmission coil of the wireless power transmitter based on a detection signal indicating an electrical state of the plurality of position detection coils (Fig.’s 2-4, receiver control logic 280,  secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil).
Regarding Claim 14:
Mehas teaches the limitations of the preceding claim 13. Mehas further discloses a notification unit that notifies a user of the electronic device that a position of the electronic device is inappropriate and/or that prompts the user of the electronic device to move the position of the electronic device based on position information of the transmission coil detected by the wireless power receiver (Fig.’s 2-4, receiver control logic 280  and its related discussion; see, for example, paragraph 0059 which discloses the receiver control logic may also be configured to assist with corrective measures such as by notifying a user of the misalignment via a visual notification, audible notification, tactile notification, etc.).
Regarding Claim 15:
Mehas et al. discloses an electronic device (Fig. 2, device including wireless power receiver 222 and load 270, and their related discussion; see, for example, paragraphs 0029, 0039, etc.) comprising: a wireless power receiver that receives a power signal from a wireless power transmitter (Fig.’s 2-4, wireless power receiver 222 receiving power from wireless power transmitter 212, and their related discussion) and that can detect a position of a transmission coil of the wireless power transmitter (Fig.’s 2-4, receiver control logic 280,  secondary sensing coils 289A-289D provided near receive coil 224, and their related discussion; see, for example, paragraphs 0045-0049, 0050-0055, 0059-0070, etc. which disclose the sensing coils 289A-289D may be positioned “within the core of the receive coil 224” so as to provide insight with respect to the “aligned state” of the receive coil and transmit coil); and a notification unit that notifies a user of information based on the position of the transmission coil detected by the wireless power receiver (Fig.’s 2-4, receiver control logic 280  and its related discussion; see, for example, paragraph 0059 which discloses the receiver control logic may also be configured to assist with corrective measures such as by notifying a user of the misalignment via a visual notification, audible notification, tactile notification, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehas et al. (U.S. Patent Publication Number 2016/0218520) in view of Draeger et al. (U.S. Patent Publication Number 2017/0136906).
Regarding Claim 9:
Mehas teaches the limitations of the preceding claim 1. While Mehas discloses the position detection unit includes detection circuits corresponding to the plurality of position detection coils, the detection circuits being configured to detect a corresponding position (see, for example, paragraph 0039 which discloses sensing various characteristics via the secondary sensing coils such as the density, magnetic, etc. of the magnetic flux field lines), Mehas fails to teach the position detection unit includes amplitude detection circuits.
However, Draeger et al. discloses a position detection unit includes amplitude detection circuits corresponding to the plurality of position detection coils (Fig.’s 2-4b, sensor coils 116_1-116_3, measuring device 100, etc., and their related discussion; see, for example, paragraphs 0058-0061, 0065-0072, etc. which disclose a plurality of sensor coils configured to provide signals to measuring device 100 which can additionally evaluate the amplitude of the magnetic field component so as to determine position information), the amplitude detection (Fig.’s 2-4b, sensor coils 116_1-116_3, measuring device 100, etc., and their related discussion; see, for example, paragraphs 0058-0061, 0065-0072, etc. which disclose a plurality of sensor coils configured to provide signals to measuring device 100 which can additionally evaluate the amplitude of the magnetic field component so as to determine position information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehas to detect an amplitude, as taught within Draeger, so as to utilize a known characteristic associated with a generated magnetic field such as amplitude, magnitude, etc. to further facilitate orientation and location determinations. Furthermore, the Examiner would also like to note that the inclusion of a plurality of amplitude detection circuit would have been obvious to one of ordinary skill in the art since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11:
Modified Mehas teaches the limitations of the preceding claim 9. Modified Mehas, in further view of Draeger, discloses the position detection unit includes an arithmetic processing unit that detects a position of the transmission coil based on an output of the plurality of amplitude detection circuits (Fig.’s 2-4b, measuring device 100 and its related discussion; see, for example, paragraphs 0058-0061, 0065-0072, etc. which disclose a plurality of sensor coils configured to provide signals to measuring device 100 which can additionally evaluate the amplitude of the magnetic field component so as to determine position information).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehas et al. (U.S. Patent Publication Number 2016/0218520) in view of Oosumi et al. (U.S. Patent Publication Number 2015/0340878).
Regarding Claim 12:
Mehas teaches the limitations of the preceding claim 1. While Mehas discloses the wireless power receiver is compliant with a standard (see, for example, paragraph 0041), Mehas fails to explicitly teach said standard is at least one of a Qi standard and a Power Matters Alliance standard.
However, in an attempt to expedite prosecution, Oosumi et al. discloses wherein the wireless power receiver is compliant with at least one of a Qi standard and a Power Matters Alliance standard (see, for example, paragraph 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehas to conform to at least one of a Qi standard and a Power Matters Alliance standard, as taught within Oosumi so as to adhere to a widely known and accepted standardized method for power transmission. Furthermore, satisfying the operational and regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 10 recites further structural requirements associated with the amplitude detection circuits such as the inclusion of a peak hold circuit. It appears as though said limitation would be directed towards a non-obvious improvement over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           
/HAL KAPLAN/Primary Examiner, Art Unit 2836